DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-20 are pending in the application, of which claims 1, 15 and 20 are independent claims. 
Applicant’s arguments in the remarks filed on 05/04/2021 with respect to claims 1-20 have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, 
Claim 20 may also be rejected under 35  U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. (See MPEP 2173(p) [R-5]) Appropriate correction is required.
Claim Rejections - 35 USC § 102
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-8, 15, 18 and 20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Lan et al. (US Pat. 10,505,700, hereinafter “Lan”).
1, 15 and 20, Lan discloses a portable communication device {Lan: Fig. 1: Col. 2: 49-60: communication device 100}, comprising:
an antenna configured to receive a first signal of a first frequency band corresponding to a first cellular network, and a second signal of a second frequency band corresponding to a second cellular network {Lan: Fig. 1: Col. 3: 61-Col. 4: 8: antenna 114 receiving first signal LTE RX and second signal NR Rx};
a first communication circuit electrically connected to the antenna and corresponding to the first cellular network {Lan: Figs. 1-3: Col. 4: 26-45; Col. 4: 62-Col. 5: 15; Col. 5: 20-35: LTE Tx and Rx communication circuits (LBPA 206, LNA 230, Splitter 224, Duplexer 218, switch 220) are connected to antenna 114};
a second communication circuit electrically connected to the antenna and corresponding to the second cellular network {Lan: Figs. 1-3ab: Col. 4: 26-45; Col. 4: 62-Col. 5: 15; Col. 5: 20-35: NR Tx and Rx communication circuits (LBPA 210, LNA 232, Splitter 224, Duplexer 218, switch 220) are connected to antenna 114};
a distributor configured to electrically connect the antenna to the first communication circuit and the second communication circuit  {Lan: Figs. 1-3ab: Col. 4: 26-45; Col. 4: 62-Col. 5: 15; Col. 5: 20-35: antenna switch 220 and splitter 224 provides RF input signals to LTE Rx and NR Rx};
a first low noise amplifier (LNA) connected between the distributor and the first communication circuit {Lan: Figs. 1-3ab: Col. 4: 26-45; Col. 4: 62-Col. 5: 15; Col. 5: 20-35: LNA 230 couples splitter 224, switch 220 with LTE Rx}; and
a second LNA connected between the distributor and the second communication circuit {Lan: Figs. 1-3ab: Col. 4: 26-45; Col. 4: 62-Col. 5: 15; Col. 5: 20-35: LNA 232 couples splitter 224, switch 220 with NR Rx},
wherein while the first communication circuit is activated to receive the first signal of the first cellular network, the second communication circuit corresponding to the second cellular network is configured to be deactivated {Lan: Figs. 1-3ab: Col. 5: 20-35: switches 302a-d (Figs. 3a-3b) are configured to activate non-dual operation for LTE cellular network while deactivate the NR cellular network}.
Regarding Claim 4, Lan discloses the device of claim 1, wherein the first frequency band and the second frequency band at least partially overlap each other {Lan: Figs. 1-3ab: Col. 2: 13-18; Col. 4: 26-36; Col. 6: 54-57: LTE system and NR system are operated within 600MHz B71 and N71 bands}.
Regarding Claim 5, Lan discloses the device of claim 1, wherein the first frequency band and the second frequency band do not overlap each other {Lan: Figs. 1-3ab: Col. 2: 13-18; Col. 4: 26-36; Col. 6: 54-57: LTE and NR may have different and  adjacent frequency bands}.
Regarding Claim 6, Lan discloses the device of claim 1, wherein the first signal and the second signal are transmitted using different wireless {Lan: Col. 2: 13-18; Col. 4: 26-36; Col. 6: 54-57: LTE system and NR system are operated using different protocol}.
Regarding Claim 7, Lan and Peterzell disclose the device of claim 1, wherein the first signal is transmitted using a legacy communication scheme including at least one of a second generation communication network, a third generation communication network, and a long term evolution (LTE) communication network, and wherein the second signal is transmitted using a fifth generation new radio (NR) network communication scheme {Lan: Figs. 1-3ab: Col. 2: 13-18; Col. 4: 26-45; Col. 6: 54-57: first system is LTE and second system is 5G NR}.
Regarding Claims 8 and 18, Lan and Peterzell disclose the device of claim 1, further comprising a communication processor configured to control driving and not driving of the first communication circuit and the second communication circuit {Lan: Fig. 7: Col. 8: 8-19: processor(s) 704 controls the operation of the mobile device via controlling the selection of RF switches 302a-d for non-dual and dual connection mode as shown in Figs. 3A-D: Col. 5: 20-35}.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 9, 16-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Lan” in view of Peterzell et al. (US Pub. 2002/0132597, hereinafter “Peterzell”).
Regarding Claims 2 and 16, Lan discloses the device and the method of claim 1/15, however, Lan fails to disclose wherein the first communication circuit is configured to adjust a first gain for the first low noise amplifier with respect to the first signal obtained through the distributor, and wherein the second communication circuit is configured to adjust a second gain for the second low noise amplifier with respect to the second signal obtained through the distributor.
Peterzell discloses wherein the first communication circuit is configured to adjust a first gain for the first low noise amplifier with respect to the first signal obtained through the distributor, and wherein the second communication circuit is configured to adjust a second gain for the second low noise amplifier with respect to the second signal obtained through the distributor {Peterzell: Fig. 5: [0057]; [0065]: for each receiving branch, the LNA 320, mixers 340A,340B are gain controlled via adjustment to match the receive frequency band and to minimize noise figure contributed to subsequent stages of the receiver 200}.
Similarly to Lan, Peterzell shares the same field of endeavor in providing development for multi-mode operation for a mobile device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Peterzell and Lan before him before the effective filing date of the claimed invention to replace Lan’s splitter with a switch as taught by Peterzell, as with the switch, Lan’s multi-mode radio front end of the communication device can therefore alternately operated at different frequency bands to improve the minimization of the interferences while operating in multiple bands and multiple modes environment {Peterzell: [0037]}.
Regarding Claims 3 and 17, Lan and Peterzell disclose the device of claim 2 or the method of claim 16, wherein the first communication circuit is further configured to adjust the first gain, based on a first electric field corresponding to the first signal, and wherein the second communication circuit is further configured to adjust the second gain, based on a second electric field {Peterzell: Fig. 5: [0057]; [0065]: for each receiving branch, the LNA 320, mixers 340A,340B are gain controlled via adjustment to match the receive frequency band and to minimize noise figure contributed to subsequent stages of the receiver 200}.
Regarding Claims 9 and 19, Lan discloses the device of claim 8 or the method of claim 18, wherein the communication processor comprises:
a first communication processor configured to control transmission and reception of the first signal; and a second communication processor configured to control transmission and reception of the second signal {Lan: Figs 5-6: Col. 6: communication device controls the combination of the LTE and NR signals and the splitting of received LTE and NR signals },
wherein, if the first communication circuit is driven and the second communication circuit is not driven, the first communication processor is further configured to control the first communication circuit and the second communication circuit {Lan: Fig. 7: Col. 8: 8-19: processor(s) 704 controls the operation of the mobile device via controlling the selection of RF switches 302a-d for non-dual and dual connection mode as shown in Figs. 3A-D: Col. 5: 20-35},
However, Lan fails to disclose wherein, if the first communication circuit is not driven and the second communication circuit is driven, the second communication processor is further configured to control the first communication circuit and the second communication circuit.
Peterzell discloses {Peterzell: Fig. 5: [0055]-[0058]; Fig. 7: 4-33: switch 314 corresponds to a selection of one of the operating signals (CDMA, GSM or Bluetooth) that are not simultaneously received and transmitted at the same time}.
Similarly to Lan, Peterzell shares the same field of endeavor in providing development for multi-mode operation for a mobile device; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Peterzell and Lan before him before the effective filing date of the claimed invention to replace Lan’s splitter with a switch as taught by Peterzell, as with the switch, Lan’s multi-mode radio front end of the communication device can therefore alternately operated at different frequency bands to improve the minimization of the interferences while operating in multiple bands and multiple modes environment {Peterzell: [0037]}.
Claims 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Lan” in view of Ciccarelli et al. (US Pub. 2003/0143967, hereinafter “Ciccarelli”).
Regarding Claim 11, Lan discloses the device of claim 1, however, Lan fails to disclose further comprising a third LNA electrically connected between the antenna and the distributor.
Ciccarelli discloses the device of claim 1 further comprising a third LNA electrically connected between the antenna and the distributor {Ciccarelli: Fig. 1: [0024]: LNA 112 interfaces between the antenna and the splitter 113 of a dual mode receiver}.
Ciccarelli and Lan before him before the effective filing date of the claimed invention to add a LNA between the antenna and the distributor as taught by Ciccarelli, as with the third LNA, Lan’s multi-mode radio receiver can therefore amplifying the forward link signals to the receiver to improve the received signal quality by accommodating the fluctuations of the received signals with appropriate rate and gain {Ciccarelli: [0026]}.
Regarding Claim 12, Lan and Ciccarelli disclose the device of claim 11, wherein the third LNA has a fixed gain and is configured to be turned on or off {Ciccarelli: Fig. 3: [0027]: LNA 112  may have fixed gain or may have negative gain to attenuate input signal}.
Regarding Claims 13, Lan and Ciccarelli disclose the device of claim 11, wherein the third LNA, the distributor, the first LNA, and the second LNA are included in a front end module {Ciccarelli: Fig. 1: LNA 112; Lan: Figs. 2&4: LNA 112 and LNA 230 and 232 are placed in the front end of the receiver circuit}.
Regarding Claim 14, Lan and Peterzell disclose the device of claim 2, wherein the distributor, the first LNA, and the second LNA are included in a front end module {Lan: Figs. 2&4:distributor 220,224, LNA 112 and LNA 230 and 232 are placed in the front end of the receiver circuit}.
Lan and Peterzell fail to disclose further comprising wherein a third LNA is included in a front end module.
Ciccarelli discloses the device of claim 1 further comprising a third LNA electrically connected between the antenna and the distributor {Ciccarelli: Fig. 1: [0024]: LNA 112 interfaces between the antenna and the splitter 113 of a front end of receiver}.
Sharing the same field of endeavor in providing signal configuration for multi-mode receiver; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ciccarelli and Lan before him before the effective filing date of the claimed invention to add a LNA between the antenna and the distributor as taught by Ciccarelli, as with the third LNA, Lan’s multi-mode radio receiver can therefore amplifying the forward link signals to the receiver to improve the received signal quality by accommodating the fluctuations of the received signals with appropriate rate and gain {Ciccarelli: [0026]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ekambaram et al. (US Pub. 2009/0161627) teaches methods of scheduling for switching communication networks.
Singh et al. (US Pub. 2016/0174280) teaches method of controlling the switching of communication networks.
Jalkanen et al. (US Pub. 2017/0339635) teaches method of controlling connectivity of a mobile device having first network and second network. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
July 28, 2021